Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hayon (US 2015/0379816 A1) generally discloses a live sports wagering system.
Regarding claim 7, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the transmitter transmits the electronic forum to a first user communication device of or associated with a user of the plurality of users, and further wherein the electronic forum provides the user profile to the first user communication device; and a receiver, wherein the receiver receives information transmitted from the first user communication device, wherein the apparatus generates a user profile accessing message, and further wherein the apparatus transmits the user profile accessing message to a second user communication device or to an email server of or associated with the participant or the person whose user profile was accessed  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715